January 27, 2004

Mr. Steven Overly
1215 Challenger
Austin, Texas 78734

Dear Steve:

We are pleased to confirm our offer of employment to you as Vice President,
General Counsel and Secretary of NUI Corporation ("NUI"). The purpose of this
letter is to set forth our understanding of the terms of your employment.

 1. Your start date will be February 1, 2004.

 2. Your annual base salary will be $250,000, payable in accordance with NUI's
    payroll practices.

 3. In the event of a Sale of NUI (as hereinafter defined), NUI will pay to you
    an amount equal to $250,000 provided that you have been continuously
    employed by NUI through the date of such Sale of NUI (except as otherwise
    provided in paragraph 6 hereof). Such amount shall be paid to you in a
    lump-sum, in cash, promptly following such Sale of NUI. For purposes of this
    letter agreement, "Sale of NUI" means any transaction or series of related
    transactions approved by the Board pursuant to which an unaffiliated third
    party (or a group of unaffiliated third parties acting together) acquires
    (a) common shares of NUI constituting a majority of the issued and
    outstanding common shares of NUI (whether by merger, consolidation, sale or
    transfer of NUI's outstanding interests or otherwise) or (b) all or
    substantially all of NUI's consolidated assets.

 4. As an NUI employee, you will be eligible to participate in the employee
    benefit plans and programs made available from time to time for NUI's other
    senior executive officers; provided, however, that (a) you will not be
    eligible to participate in any bonus or incentive compensation (including,
    without limitation, any stock-based compensation) or severance plan, program
    or policy of NUI, and (b) you will have the option not to participate in
    NUI's employee medical, dental, vision and life insurance plans; provided,
    further, however, that the cost that would otherwise be borne by NUI to
    cover you and your dependents under any such plans in which you elect not to
    participate shall be paid to you on a monthly basis in cash. Without
    limiting the foregoing, while you are employed by NUI, NUI will provide you
    with a personal computer and use of an automobile for use in the performance
    of your duties on behalf of NUI, in each case, in accordance with NUI's
    policies. During your employment with NUI, you will be entitled to four
    weeks' paid vacation per year in accordance with NUI's vacation policies.
    During your employment while you maintain a permanent residence in Austin,
    Texas, NUI will pay or reimburse (A) reasonable rental expenses incurred for
    temporary residential accommodations, selected by NUI, for you in New
    Jersey, and (B) coach airfare incurred by you for one round-trip per week
    between the New York/New Jersey metropolitan area and Austin, Texas. Any
    such payments or reimbursements shall be grossed up, if necessary, to cover
    any federal, state or other taxes due with respect to such payments or
    reimbursements.

 5. NUI will indemnify you for any liability you incur arising from your actions
    within the scope and course of your employment with NUI or service as a
    director of NUI in accordance with NUI's Amended and Restated Certificate of
    Incorporation.  During your employment with NUI and while potential
    liability exists thereafter, NUI will maintain a directors' and officers'
    liability insurance policy covering you in the same amount and to the same
    extent as NUI covers its other officers and directors.

 6. Your employment with NUI is for no fixed term, and either you or NUI may
    terminate your employment at any time for any reason or no reason upon at
    least one hundred eighty days prior written notice to the other party;
    provided, however, that no such notice shall be required upon termination of
    your employment by NUI for Cause (as hereinafter defined). If NUI terminates
    your employment prior to a Sale of NUI without Cause, and not because of
    your death or incapacity due to physical or mental illness (as determined in
    the good faith judgment of the Board), and a Sale of NUI occurs within
    twelve months following such termination, you will be entitled to receive
    the payment set forth in paragraph 3 here of promptly following such Sale of
    NUI. Except as otherwise provided in this paragraph 6, you will not be
    entitled to any severance, termination pay, salary continuation or similar
    compensation or benefits upon or after termination of your employment with
    NUI. "Cause" is defined as: (a) the commission of an act of fraud,
    embezzlement, theft or dishonesty against NUI or any of its subsidiaries or
    affiliates; (b) the willful engaging by you in conduct which is demonstrably
    and materially injurious to NUI or its subsidiaries or affiliates,
    monetarily or otherwise; (c) conviction of (or plea of nolo contendere to)
    any crime involving moral turpitude or which subjects, or if generally known
    would subject, NUI or any subsidiary or affiliate thereof to public ridicule
    or embarrassment; or (d) the gross neglect or willful failure to perform
    your duties and responsibilities hereunder or to comply with the policies
    and procedures of NUI in all material respects, if such neglect or failure
    is not cured within thirty days after written notice thereof.

 7. This letter agreement, together with the agreements described in the last
    paragraph hereof, constitutes the entire agreement between you and NUI with
    respect to the subject matter hereof, supersedes any prior agreements and
    undertakings, both written and oral, and may not be modified or amended in
    any way except in writing by you and NUI. The validity, interpretation,
    construction and performance of this letter agreement shall be governed by
    the substantive laws of the State of New Jersey.   Any dispute or
    controversy arising under or in connection with this letter agreement shall
    be settled exclusively by arbitration in the State of New Jersey in
    accordance with the rules of the American Arbitration Association then in
    effect, and judgment may be entered on the arbitrator's award in any court
    of competent jurisdiction. All amounts payable hereunder shall be subject to
    the withholding of all applicable taxes and deductions required by any
    applicable law.

Please understand that the terms and conditions of your employment by NUI are
governed by standard company policies. Among other things, this means that upon
commencing employment with NUI, if requested by NUI, you agree to enter into
customary confidential information, nonsolicitation, inventions and similar
agreements. If you agree with the terms outlined in this letter agreement,
please acknowledge the same by signing this letter agreement and the enclosed
duplicate original hereof and returning such signed duplicate original copy in
the envelope provided.

Sincerely,

NUI CORPORATION

By:  /S/ BERNARD S. LEE
Name: Bernard S. Lee
Title:    Chairman, Compensation Committee

Accepted and Agreed to as of this 27 day of January 2004:

/S/  STEVEN OVERLY